DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7, 9-12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurst et al (Boron Nitride Nanotubes Grown on Commercial Silicon Carbide Fiber Tow and Fabric) in view of Rehman et al (Electrophoretic deposition of carbon nanotubes: recent progress and remaining challenges).
	Regarding claim 1, Hurst et al teaches a process for coating ceramic fibers with boron nitride nanotubes. Hurst teaches that this boron nitride nanotube component is added in order to increase tensile strength properties of the SiC fibers upon which they are coated when using said coated fibers in fiber-reinforced ceramic composites (see Abstract). Hurst et al differs from claim 1 because the boron nitride nanotubes were coated onto the fibers by chemical vapor deposition and not by electrophoretic deposition as is done in the instant claims. However, it would have been obvious to one of ordinary skill in the art to modify Hurst in view of Rehman et al in order to use the electrophoretic deposition method taught therein to coat boron nitride nanotubes onto SiC fibers. Rehman teaches method of using electrophoretic deposition to deposit nanotube coatings on to fibers that are included in fiber-reinforced composites (see page 256). Rehman further teaches coating SiC fibers with nanotubes by EPD (see pages 540 and 547). One of ordinary skill would have been motivated to use the EPD technique taught by Rehman for the BN nanotube coating of SiC fibers taught by Hurst et al because Rehman teaches that EPD) is a cost-effective method to manipulate nanotubes for the ordered deposition of coatings/films onto complex surfaces. As the advantages of using EPD as compared to CVD are shown and discussed by Rehman, one would have had motivation and enablement to use the method with the nanotube type and fiber type taught by Hurst. 
	The Rehman method comprises placing nanotubes to be deposited into a suspension, wherein the nanotubes can be surface modified with an electrically-charge polymer (see pages 537 and 544). Electrodes are further placed into said suspension with the surface-modified nanoparticles, wherein a first electrode comprises the substrate onto which nanotubes are deposited. Said surface can comprises fiber (see Table 1). A voltage is applied across the electrodes so as to cause the nanotubes to move toward the first electrode and be deposited onto the substrate fibers. Rehman further teaches a subsequent annealing heat treatment of the thus-coated fibers. The resultant fibers would comprise a BN nanotube interphase coating when used in fiber-reinforced composites as called for by Rehman and by Hurst. As such, the process taught by Hurst in view of Rehman meets each limitation of the instant claim 1, and said claim is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claims 2-3, Rehman teaches polymers such as chitosan that would be positively charged polymers applied to the nanotubes. 
	Regarding claims 4-5, Hurst teaches boron nitride nanotubes coated onto silicon carbide fiber tows. 
	Regarding claim 6, Rehman teaches optimizing the pH of the deposition solution (see page 538 and Fig. 3), with values taught encompassing the range of the instant claim. As the Rehman range overlaps that of the instant claims, routine optimization and experimentation therewith would lead a skilled artisan to a pH in the deposition suspension that would fall within and meet the range limitation of claim 6. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 7, Rehman teaches an aqueous suspension (see page 540 and Fig. 6). 
	Regarding claim 9, Rehman teaches an applied voltage range that overlaps and thus renders obvious the range of the instant claim (see Table 1). Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
Regarding claim 10, Rehman teaches a range for the voltage application time that overlaps and thus renders obvious the range of the instant claim (see Table 1). 
Regarding claim 11, Hurst teaches that the BN coatings on the SiC fibers should have a thickness of at least 0.5 μm (see page 26). As such, the thickness range extending upward from 0.5 μm overlaps and renders obvious that of the instant claim. 
Regarding claim 12, Rehman teaches the aforementioned annealing heat treatment in a vacuum atmosphere (see page 547). 
Regarding claim 15, Rehman teaches that a pyrolysis treatment can be carried out after EPD so as to remove the polymeric components (see page 547). 
Regarding claim 16, Hurst teaches that the boron nitride nanotube-coated SiC fibers taught therein are used in a CMC material (see Abstract). 
7.	Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurst et al (Boron Nitride Nanotubes Grown on Commercial Silicon Carbide Fiber Tow and Fabric) in view of Rehman et al (Electrophoretic deposition of carbon nanotubes: recent progress and remaining challenges) and in further view of Qin et al (Field emission properties of electrophoretic deposition carbon nanotubes film).
	Regarding claim 13, the claim differs from Hurst and Rehman as applied above because Rehman does not teach a heat treatment after EPD that is at a temperature of 900-1600 °C. However, it would have been obvious to one of ordinary skill in the art to modify Hurst in further view of Qin et al in order to use the known annealing parameters taught therein, because Qin et al teaches methods of deposite nanotubes by EPD, and teaches that after said deposition, annealing is carried out in a vacuum at 900 °C (see Abstract). One of ordinary skill would have had motivation to use the Qin annealing treatment with the process taught by Rehman because Qin teaches that the annealing decreases structural defects found in the nanotubes, and this would be seen as an advantageous modification of Rehman. One would have had a reasonable expectation of success in the modification because Qin teaches nanotube-deposited materials used in field emission applications, which are equivalent to those applications disclosed by Rehman. Each limitation of instant claim 13 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 14, Qin teaches annealing for two hours. 
8.	Claims 17 and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Hurst et al (Boron Nitride Nanotubes Grown on Commercial Silicon Carbide Fiber Tow and Fabric) in further view of Harris et al (US 2017/0057879).
	Regarding claim 17, as discussed above, Hurst et al teaches a process for coating ceramic fibers with boron nitride nanotubes. Hurst teaches that this boron nitride nanotube component is added in order to increase tensile strength properties of the SiC fibers upon which they are coated when using said coated fibers in fiber-reinforced ceramic composites (see Abstract). Hurst et al differs from claim 1 because it does not teach that said composite is formed by the further processing steps of infiltrating with a particle-containing slurry, and thereafter subject to melt infiltration. However, it would have been obvious to one of ordinary skill in the art to modify Hurst in view of Harris et al in order to add an infiltration step and a melt infiltration step because Harris teaches a similarly composed ceramic matrix composite based on SiC fibers, and provides teaches as to how to form a ceramic composite body therefrom. Harris teaches that after rigid porous fiber preform formation is complete (a step which is also taught in Hurst), said preform is infiltrated with a slurry comprising silicon carbide particulate material, and thereafter infiltrating the thus-formed impregnated preform with a silicon-containing melt (see claim 13). One of ordinary skill in the art would have been motivated to use these infiltration steps in the formation of the Hurst ceramic matrix composite because Hurst does not provide a full teaching as to how to form the final composite body, being focused as it is on the boron nitride nanotube coating process. As such, one would have been motivated to look to other places in the prior art for a full teaching in composite formation. Harris et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because Hurst and Harris are both drawn to SiC fiber-based CMC materials. Each limitation of instant claim 17 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 19, Hurst teaches that woven sections of fibers can be infiltrated (coated) with boron nitride nanotube prior to be assembled into larger preform structures (see page 22). This constitutes formation of the interface coating prior to forming a preform. 
	Regarding claim 20, Hurst teaches in a separate embodiment that the boron nitride nanotubes can be deposited on a fiber preform that has already been formed (see page 27). 
9.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hurst et al (Boron Nitride Nanotubes Grown on Commercial Silicon Carbide Fiber Tow and Fabric) in further view of Harris et al (US 2017/0057879) and in further view of Rehman et al (Electrophoretic deposition of carbon nanotubes: recent progress and remaining challenges).
	Regarding claim 18, the claim differs from Hurst et al as applied above because 
the boron nitride nanotubes were coated onto the fibers by chemical vapor deposition and not by electrophoretic deposition as is done in the instant claims. However, it would have been obvious to one of ordinary skill in the art to modify Hurst in view of Rehman et al in order to use the electrophoretic deposition method taught therein to coat boron nitride nanotubes onto SiC fibers. Rehman teaches method of using electrophoretic deposition to deposit nanotube coatings on to fibers that are included in fiber-reinforced composites (see page 256). Rehman further teaches coating SiC fibers with nanotubes by EPD (see pages 540 and 547). One of ordinary skill would have been motivated to use the EPD technique taught by Rehman for the BN nanotube coating of SiC fibers taught by Hurst et al because Rehman teaches that EPD) is a cost-effective method to manipulate nanotubes for the ordered deposition of coatings/films onto complex surfaces. As the advantages of using EPD as compared to CVD are shown and discussed by Rehman, one would have had motivation and enablement to use the method with the nanotube type and fiber type taught by Hurst. 
	The Rehman method comprises placing nanotubes to be deposited into a suspension, wherein the nanotubes can be surface modified with an electrically-charge polymer (see pages 537 and 544). Electrodes are further placed into said suspension with the surface-modified nanoparticles, wherein a first electrode comprises the substrate onto which nanotubes are deposited. Said surface can comprises fiber (see Table 1). A voltage is applied across the electrodes so as to cause the nanotubes to move toward the first electrode and be deposited onto the substrate fibers. Rehman further teaches a subsequent annealing heat treatment of the thus-coated fibers. The resultant fibers would comprise a BN nanotube interphase coating when used in fiber-reinforced composites as called for by Rehman and by Hurst. As such, the process taught by Hurst in view of Harris and Rehman meets each limitation of the instant claim 18, and said claim is therefore obvious and not patentably distinct over the prior art of record. 
Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combinations, fails to teach or suggest a method meeting each limitation of instant claim 1, and wherein the concentration of the surface-modified BN nanotubes in the suspension is about 20 vol% to about 60 vol%. 
Conclusion
11.	Claims 1-7 and 9-20 are rejected. Claim 8 is objected to. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW10 February 2022